Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-11 are pending and rejected. Claims 12-20 are withdrawn as being drawn to a non-elected invention.

Election/Restrictions
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 28, 20201.
Applicant's election with traverse of Group I, claims 1-11 in the reply filed on January 28, 2021 is acknowledged.  The traversal is on the ground(s) that there is no serious search burden.  This is not found persuasive because the claims have materially different designs, i.e. claims 1-11 have a first color that is different from the marking color and claims 12-20 require that the first color matches the marking color such that the processes have opposite effects, which is further demonstrated by dependent claims 2-5 and 16-18. Therefore, since the inventions have divergent subject matter in that they have materially different designs and functions and therefore require different fields of search, there is considered to be a serious search burden. 
The requirement is still deemed proper and is therefore made FINAL.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 8, the claim requires that the carbon nanofiber yarns is configured to increase a temperature of the thermochromic layer by at least 25°C in less than 30 seconds in response to an applied power of at least 500 W/m2, however, it is unclear how the carbon nanofiber yarns must be configured to provide this result, i.e. whether there is a specific line arrangement, grid pattern, density, etc. of the carbon nanofiber yarns that will provide the claimed response. For the purposes of examination, the claim is being interpreted as though any structure meeting the requirements of claim 1 will be expected to meet the claimed requirements. Appropriate action is required without adding new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 1-3, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yunfei, US 2018/0120596 A1 in view of Liu, US 2014/0177029 A1, and Cranford, US 6,281,165 B1.
	Regarding claims 1-3, Yunfei teaches a multilayer coating that provides a switchable color and includes a substrate, an electrically conductive heating paint layer disposed over the substrate, a non-electrically conductive paint layer disposed over the electrically conductive heating paint layer, and a thermochromic paint layer disposed over the non-electrically conductive paint layer (abstract). They teach that the non-electrically conductive paint layer has a base color at 25°C and the thermochromic paint layer has a first preset color at 25°C and a second present color at a switching temperature that is higher than 25°C (abstract). They teach that the thermochromic paint layer can be patterned when applied (0022).  They teach that the color of the base color and the first preset color of the thermochromic layer match at room temperature where when the thermochromic layer is switched to a second preset color the pattern of the thermochromic paint is revealed (0021, 0022 and Fig. 2), such that it will display an image or message. Therefore, since they teach forming a thermochromic layer on a substrate where the structure provides a display, i.e. a message or image, the multilayer coating is considered to provide a thermochromic display board because it uses thermochromic materials to display images on a substrate or board. 
They teach that, alternatively, the thermochromic layer has a first preset color at room temperature that is different than the color of the base color layer and the second preset color will either be clear or will match the base color (0023). 

Therefore, they teach forming in the multilayer structure a thermochromic layer having a first color and a marking material having a second color that contrasts (i.e. is different) from the first color, where the thermochromic layer changes to a third color in response to an increased temperature of the conductive layer. They also teach that the thermochromic layer can be over-coated with a clear coat layer (0022 and Fig. 1), understood to be an optically clear layer. Therefore, the structure of the thermochromic display includes a substrate, an electrically conductive heating layer that includes carbon nanotubes, a non-electrically conductive base layer having a second color, a thermochromic layer having a first layer at room temperature, and an optically clear layer (Fig. 1).

Liu teaches a thermochromatic device in a thermochromatic display (abstract, Fig. 1, Fig. 11, and Fig. 12). They teach that the device includes a color element made of a thermochromatic material where the color of the thermochromatic material changes with the temperature (0024 and 0042), such that the thermochromic or color element will display a first color at a first temperature. They teach that a transparent layer (optically clear layer0 is formed over the thermochromatic display (0086 and Fig. 13), so as to be over the thermochromic layer). They teach that a heating element is formed to sandwich the color element (0026), such that it will be formed between the optically clear layer and the thermochromic layer, where the heating element is made of a carbon nanotube structure that can include linear carbon nanotube structures such as carbon nanotube wires and/or cables which include a plurality of carbon nanotubes untwisted or twisted together (0028 and 0036-0038), where carbon nanotube cable include two or more carbon nanotube wires (0039). Therefore, the heating element is considered to include a plurality of carbon nanofiber yarns, i.e. carbon nanotubes combined together in a larger twisted or untwisted structure that are between the thermochromic and optically clear layer. They teach that during operation a voltage is supplied to a first electrode and a second electrode and the temperature of the heating element rises (0047 and Fig. 1), such that an electrical current is understood to be applied to the carbon nanofiber yarns due to the voltage being applied thereto. They teach that the color element is heated to a color change temperature due to the change in temperature of the heating element so as to cause the color of the color element to change to another color 
From the teachings of Liu, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yunfei to have formed a conductive heating element from the carbon nanofiber yarns of Liu and to have applied the carbon nanotube structure on to the thermochromic layer because Liu teaches that a heating element can be formed so as to sandwich a thermochromic layer where a heating element formed from carbon nanotubes such as carbon nanofiber yarns provides the benefits of low weight and a high response speed such that it will be expected to provide the electrically conductive heating layer desired by Yunfei in desirable placement as indicated by Liu while also being light weight with a high response speed. Therefore, in the process of Yunfei in view of Liu, the thermochromic layer will be sandwiched by the electrically conductive heating layer formed from the carbon nanofiber yarns such at that a layer of carbon nanofiber yarns will be placed between the optically clear layer and the thermochromic layer.
Yunfei in view of Liu do not teach marking the optically clear layer with a color having a second color. 
Cranford teaches a thermochromatic ink covered article including a substrate, a thermochromatic ink layer disposed on the substrate, a polymer acrylic protective 
From the teachings of Cranford, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yunfei in view of Liu to have modified the thermochromatic structure so that the non-electrically conductive layer is applied as a design or marking on to the optically clear protective layer because Cranford indicates that such an arrangement is suitable for forming a thermochromic display where an underlying thermochromic layer can reveal of hide the design of the marking layer and where Cranford indicates that the structure is relatively inexpensive to manufacture and can withstand wear and tear such that it will be expected to provide the desired and predictable result of forming a suitable thermochromic display structure having a design that is revealed or hidden based on the temperature of the thermochromic layer. 
Therefore, in the process of Yunfei in view of Liu and Cranford, a thermochromic display board, i.e. a thermochromic board providing an image or display, will be provided having a thermochromic layer displaying a first color, an optically clear layer over the thermochromic layer, a plurality of carbon nanofiber yarns between the thermochromic layer and the optically clear layer, the optically clear layer will be marked with a writing material having a second color (i.e. non-electrically conductive paint provided on the protective layer as a design) that contrasts with the first color of the thermochromic layer (as taught by Yunfei), an electrical current will be applied to the plurality of carbon nanofiber yarns, where the increase in temperature of the carbon nanofiber yarns heats the thermochromic layer to cause the thermochromic layer to 
Regarding claim 6, Yunfei in view of Liu and Cranford suggest the limitations of instant claim 1. Liu further teaches that the heating response speed of the thermochromatic device was improved significantly compared to those of the prior art, where a heating response time of about 2.3 seconds was obtained compared to about 5.2 and 6.6 seconds for the prior art devices (0050), where their device has the composite structure suspended as compared to the prior art devices (0025, Fig. 1, Fig. 13, and Fig. 14). They teach that the single drawn carbon nanotube film with a length of 300 micrometers and a width of 100 micrometers can be heated to a temperature of 2000 K in 1 millisecond (0032). They teach that as the heat capacity of the carbon nanotube structure is very low, a fast heating and cooling of the heating element results in substantially instant temperature changes in the composite 226, allowing a high heating efficiency and accuracy (0028), indicating that the temperature of the thermochromic layer will be heated nearly instantaneously. From this, since they indicate that the heating time for the thermochromic device was about 2.3 seconds, or 5.2 or 6.6 seconds for the prior art devices, where the carbon nanotube film is heated nearly instantaneously, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that the transition to the third color will occur in 2.3 seconds, 5.2, or 6.6 seconds or more after the electrical current is initially applied to the carbon nanofiber yarns because it takes only 2.3, 5.2, or 6.6 seconds for the transition to occur and the fibers are expected to heat instantaneously such that once the electrical current is applied the nanofibers will be heated so as to cause the thermochromic transition in 2.3, 5.2, or 6.6 seconds from heating. Further, prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, since Yunfei in view of Liu and Cranford provide the process and corresponding structure of claim 1, the resulting device is also expected to provide a transition to the third color within the claimed time frame. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
Regarding claim 7, Yunfei in view of Liu and Cranford suggest the limitations of instant claim 1. Yunfei further teaches applying a voltage to the electrically conductive heating paint layer in the range of 1 to 20 volts (0022). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have applied a voltage in the range of 1 to 20 volts to the carbon prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 9, Yunfei in view of Liu and Cranford suggest the limitations of instant claim 1. Yunfei further teaches that the thermochromic layer has a first preset color at room temperature, i.e. 25°C and a second preset color that is exhibited at a switching temperature that is greater than 40°C, 45°C, or 50°C and less than 60°C (0023). Liu further teaches that the color change temperature of the thermochromatic material is in the range from about 40°C to about 100°C so that the device can work in a room temperature environment and have a low working voltage (0042). Therefore, both Yunfei and Liu suggest using a thermochromic layer having a transition temperature overlapping the claimed range. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claim 10, Yunfei in view of Liu and Cranford suggest the limitations of instant claim 1. Yunfei further teaches that the thermochromic paint composition includes a thermochromic pigment such as leuco dyes (0028). 

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yunfei in view of Liu and Cranford as applied to claims 1 and 3 above, and further in view of Gerberzahn, US 2019/0119007 A1.
	Regarding claims 4 and 5, Yunfei in view of Liu and Cranford suggest the limitations of instant claims 1 and 3. Yunfei teaches forming the thermochromic layer so that it is different than the color of the base color at room temperature and matches the base color at the switching temperature, i.e. the second color (0023). Therefore, in the process of Yunfei in view of Liu and Cranford, the markings or design will be revealed at room temperature since the marking and the thermochromic layer have different colors and hidden at the second temperature since the marking color and the background color of the thermochromic layer match. Yunfei teaches that the first preset color has a dominant wavelength that is greater than 30 % of the dominant wavelength of the base color under a white illuminant and the second preset color has a dominant wavelength that is within 2 % of the dominant wavelength of the base color under a white illuminant (0023). They teach that the dominant wavelength refers to a way of describing polychromatic light mixtures in terms of monochromatic light that evokes an identical perception of hue (0019). 
	They do not teach the Weber contrast value between the first, second, and third colors. 
	Gerberzahn teaches a container closure that includes a dosage body having a peripheral wall defining a containment chamber where the peripheral wall has an internal wall surface having indicia having an indicia luminance (abstract). They teach that when visual contrasts are referenced numerically, the reference is made with respect to the Weber contrast scale, Cw (0015). They teach that the Weber contrast is b, and the foreground, i.e. the indicia, Lf, is divided by the luminance of the background:
                
                    
                        
                            C
                        
                        
                            w
                        
                    
                    =
                    
                        
                            (
                            
                                
                                    L
                                
                                
                                    b
                                
                            
                            -
                            
                                
                                    L
                                
                                
                                    f
                                
                            
                            )
                        
                        
                            
                                
                                    L
                                
                                
                                    b
                                
                            
                        
                    
                
            
(0015). They teach that the highest possible contrast is 100% (0016). They teach that a contrast between the surface luminance and the indicia luminance can be selected to provide ease of readability to a consumer to ensure that consumer can clearly read the information provided by the indicia (0032). They teach that the contrast is at least about 20% on the Weber scale or at least about 50% on the Weber scale (0032). They teach that the system can achieve a wide range of contrast values and can easily and inexpensively allow the selection of various background materials and foreground materials (e.g. the color, intensity and clarity of the indicia) so as to provide optimal contrast through relatively easily and inexpensively controlled variables (0035). Therefore, Gerberzahn teach that it is desirable to have a Weber contrast value of greater than 50% or 0.5 so as to provide readability between an indicia and a background, where the contrast relates the luminance of the background and the foreground.
From the teachings of Gerberzahn, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yunfei in view of Liu and Cranford to have formed the thermochromic layer having the first color and the marking having a second color so that they have a Weber contrast level of greater than 0.5 or 50% because Gerberzahn indicates that such range provides good readability between an indicia and a one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yunfei in view of Liu and Cranford as applied to claim 1 above, and further in view of Kim, US 2013/0327757 A1.
Regarding clam 8, Yunfei in view of Liu and Cranford suggest the limitations of instant claim 1. Yunfei further teaches that the thermochromic layer has a first preset color at room temperature, i.e. 25°C and a second preset color that is exhibited at a switching temperature that is greater than 40°C, 45°C, or 50°C and less than 60°C (0023). Yunfei further teaches applying a voltage to the electrically conductive heating paint layer in the range of 1 to 20 volts (0022).
Liu further teaches that the color change temperature of the thermochromatic material is in the range from about 40°C to about 100°C so that the device can work in a room temperature environment and have a low working voltage (0042). Liu teaches that the heating response speed of the thermochromatic device was improved significantly compared to those of the prior art, where a heating response time of about 2.3 seconds was obtained compared to about 5.2 and 6.6 seconds for the prior art devices, where the color element was Ag2HgI4 (0050). They teach that a color element made of Ag2HgI4 will change color from yellow to red when it is heated to a temperature of 42°C (0047). They teach heating color elements from room temperature to a temperature where color transition occurs (0065). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention that when testing the heating response time of the devices they are tested from room temperature, i.e. 25°C as indicated by Yunfei, to the color transition because Liu teaches heating from room temperature and that it is desirable for the device to work at room temperature where the devices are heated to the transition temperature. Therefore, when heating the Ag2HgI4 color element to the transition temperature of 42°C, the temperature is understood to go from about 25°C to about 42°C in about 2.3 seconds or 5.2 or 6.6 seconds for the prior art, to provide the color transition by heating from room 
They do not teach the power applied.
Kim teaches a heating element that comprises a transparent substrate and conductive heating lines (abstract). They teach that the material of the conductive heating line includes carbon nanotubes (0031). They teach that the heating element may be connected to a power supply for heating and the heating value may be 100 to 700 W/m2 (0056). They teach that since the heating element has excellent heating performance even at low voltage, for example, 30 V or less or 20V or less, the heating element may be useful in vehicles or the like (0056). 
From the teachings of Kim, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yunfei in view of Liu and Cranford to have applied 100 to 700 W/m2 to the carbon nanofiber yarn for heating the thermochromic layer because Yunfei teaches applying a voltage of 1-20 V and Kim indicates that such a power range is suitable for a heating element formed of carbon nanofibers when using a voltage overlapping the range of Yunfei such that it will be expected to provide a suitable power range for heating the carbon nanofiber heating element. Further, since Liu indicates it is desirable to heat the carbon nanofiber yarn layer quickly, i.e. in a time of about 7.4°C/second (or 3.3 or 2.6°C/second for prior art configurations), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). According to MPEP 2144.05 II A, “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Further, as discussed in the 112(b) rejection above, since Yunfei in view of Liu, Cranford, and Kim provide the structure of claim 1, with the suggestion of applying a power overlapping the claimed range, the carbon nanofiber yarns are expected to be configured so as to provide the claimed temperature increase within the claimed time frame. According to MPEP 2112.01 I, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977)”.
	
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yunfei in view of Liu and Cranford as applied to claim 10 above, and further in view of Clayton, US 2013/0177703 A1.
	Regarding clam 11, Yunfei in view of Liu and Cranford suggest the limitations of instant claim 10. Cranford further teaches that previous devices have used a layer of microencapsulated thermochromatic liquid crystal materials (Col. 1, lines 23-29).
	They do not teach that the leuco dyes are encapsulated in a polymer bead.
	Clayton teaches reversible thermochromic and photochromic ink compositions and markers (abstract). They teach that thermochromic systems are microencapsulated in a protective coating to protect the contents from undesired effects from the environment (0006). They teach that the thermochromic ink compositions are activated at about room temperature or higher (0015). They teach that the thermochromic systems are prepared by combining a color forming molecule or molecules such as leuco dyes, a color developer, or solvents where the formulations are microencapsulated within a polymeric shell (0040). 
	From the teachings of Clayton, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Yunfei in view of Liu and Cranford to have encapsulated the leuco dyes in a polymer bead or shell because Clayton indicates that it is desirable to encapsulate thermochromic systems to protect them from undesired effects from the environment where it is also desirable to encapsulate leuco dyes in polymeric shells such that it will be expected to provide the desirable and predictable result of protecting the leuco dyes from the environment while providing the thermochromic material for the color transition in the device.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718